                 IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF PENNSYLVANIA

SEAN BELL                                    :
        Plaintiff                            :
                                             :    JURY TRIAL DEMANDED
        v.                                   :
                                             :    CASE NO.:
WEIS MARKETS, INC.                           :
        Defendant                            :

                                  COMPLAINT

        Plaintiff Sean Bell (“Mr. Bell”) by his attorney, George R. Barron,

Esquire, for his Complaint alleges as follows:

                                INTRODUCTION

        1.    In early 2019, Mr. Bell began to lose his ability to stand and

walk.

        2.    Despite his struggles, Mr. Bell continued to work as a Grocery

Department Manager with Defendant Weis Markets Inc. (“Weis”), using

shopping carts and other means to assist his mobility as needed.

        3.    In November 2019 Mr. Bell was hospitalized, and learned that

his loss of ability to stand and walk was the result of diabetic neuropathy

and atrophy caused by his Type 1 diabetes.

        4.    Upon his release from the hospital in December 2020, Mr. Bell

could not stand or walk, but like thousands of other Americans with mobility




                                         1
challenges, Mr. Bell was willing and able to return to work and earn a

livelihood despite his disability.

      5.    Rather than welcome Mr. Bell back to work, Weis refused to

reinstate, and ultimately terminated, Mr. Bell’s employment solely because

Mr. Bell was unable to stand and walk.

      6.    Weis categorically excludes individuals who are unable to stand

and walk from employment as Grocery Department Managers (and, upon

information and belief, other employment positions) in their grocery stores,

in violation of the law.

      7.    Weis’s belief that Mr. Bell’s inability to stand and walk made him

unfit for employment was so absolute and unwavering that Weis made no

effort whatsoever to accommodate Mr. Bell, and told Mr. Bell “we can’t have

you rolling around here in a wheelchair.”

                                     PARTIES

      8.    Mr. Bell is an adult resident of East Bangor, Pennsylvania.

      9.    Weis is, upon information and belief, a Pennsylvania Business

Corporation with a legal address of 1000 South Second Street, P.O. Box

471, Sunbury, PA 17801-0471, and a place of business at 1321 Blue Valley

Dr., Pen Argyl, Pennsylvania, 18072.




                                        2
                               JURISDICTION

      10.   This action for declaratory, injunctive, monetary and other

appropriate relief is brought by Mr. Bell against Weis to redress intentional

violations by Weis of rights secured by the laws of the United States and

the statutory and common law of the Commonwealth of Pennsylvania.

      11.   Weis wrongfully discriminated against, wrongfully terminated,

and unlawfully deprived Mr. Bell of his rights under the Family and Medical

Leave Act, 29 U.S.C. § 2601 et seq., (“FMLA”), the Americans with

Disabilities Act of 1990 (“ADA”), and the Pennsylvania Human Relations

Act, 43 P.S. §951-963 et seq., (“PHRA”).

      12.   This Court has jurisdiction over this action pursuant to, inter

alia, 28 U.S.C. §§1331 and 1367. Venue is proper in the Eastern District of

Pennsylvania under 28 U.S.C. § 1391(b) because most of the events and

omissions complained of occurred in this judicial district.

      13.   Mr. Bell filed a timely Charge of Discrimination regarding these

claims with the Equal Employment Opportunity Commission (“EEOC”) on

September 29, 2020.

      14.   Mr. Bell requested that the EEOC dual-file his Charge of

Discrimination with the Pennsylvania Human Relations Commission.

      15.   Mr. Bell received a “Right to Sue” letter from the EEOC on

January 29, 2021.

                                       3
         16.   Mr. Bell has exhausted his administrative remedies with regard

to his ADA claims.1

                             STATEMENT OF FACTS

         17.   Mr. Bell was employed by Weis for approximately ten (10)

years, most recently as a Grocery Manager at the Weis Market in Pen

Argyl.

         18.   At all times relevant hereto, Mr. Bell’s immediate supervisor was

Jeffery Norton (“Mr. Norton”), the Store Manager at the Weis Market in Pen

Argyl.

         19.   At all times relevant hereto, Mr. Norton was an agent of, and

was acting on behalf of, Weis.

         20.   Mr. Bell is a Type 1 insulin dependent diabetic.

         21.   Beginning in or around November 2018, Mr. Bell began to suffer

weakness and pain in his back and legs.

         22.   The weakness and pain in Mr. Bell’s back and legs became

progressively worse over the following months.

         23.   By April 2019, the weakness and pain in Mr. Bell’s back and

legs had progressed to the point that he started having difficulty standing

and walking, and began falling as a result.


1Mr. Bell intends to amend this Complaint to add counts under the PHRA
when the administrative exhaustion requirement for those claims is met.

                                         4
        24.   The weakness and pain in Mr. Bell’s back and legs further

progressed to the point that Mr. Bell began to lose the ability to stand and

walk.

        25.   After Mr. Bell lost the ability to stand and walk, he used regular

shopping carts, motorized shopping carts, and crutches to move around the

workplace and perform his job as Grocery Manager.

        26.   In or around Summer 2019, Mr. Norton moved Mr. Bell to

afternoon shifts, generally 2:30 p.m. to 11 p.m.

        27.   Mr. Norton later told Mr. Bell that he changed Mr. Bell’s

schedule so that Mr. Bell wouldn’t “be seen as weak if corporate came in”

to visit the store during the day.

        28.   When Mr. Bell started using regular shopping carts, motorized

shopping carts, and crutches to move around the workplace, Mr. Norton

and Weis’s other managers began to call Mr. Bell “Hot Wheels” and teased

him about “always being on his ass” at work because he could not stand or

walk.

        29.   This harassment caused Mr. Bell to suffer significant emotional

distress, embarrassment and anxiety.

        30.   In November 2019, the weakness and pain in his back and legs

compelled Mr. Bell to seek medical treatment, and he was hospitalized for

approximately five (5) weeks.

                                         5
      31.     During his hospitalization, Mr. Bell was diagnosed with diabetic

neuropathy and atrophy caused by his Type 1 diabetes, a condition that Mr.

Bell’s physicians hoped would eventually resolve.

      32.     Mr. Bell’s disabilities, Type 1 diabetes and diabetic neuropathy

and atrophy, significantly impair his ability to, inter alia, stand, walk, run,

move, produce insulin, and perform some work.

      33.     Mr. Bell was released from the hospital on or about December

7, 2019.

      34.     Mr. Bell’s medical leave was protected under the Family and

Medical Leave Act (“FMLA”).

      35.     At the time of his release from the hospital, Mr. Bell was unable

to independently stand or walk.

      36.     At the time of his release from the hospital, Mr. Bell used a

wheelchair for mobility.

      37.     Despite his inability to stand or walk, Mr. Bell was able and

willing to perform the essential functions of his job as Grocery Manager,

with the reasonable accommodation of being permitted to use his

wheelchair.

      38.     On or about December 8, 2019, Mr. Bell called Mr. Norton and

told Mr. Norton that he could return to work, but that he could not stand or

walk and that he now used a wheelchair for mobility.

                                         6
       39.   Mr. Norton told Mr. Bell that Weis would not permit him to return

to work, and would not reinstate him to his position.

       40.   Mr. Norton stated on behalf of Weis that Weis did not want Mr.

Bell back until he was “100%” and no longer needed a wheelchair.

       41.   Mr. Norton stated on behalf of Weis that Weis’s management

would not want him working in the store while using a wheelchair, stating

“we can’t have you rolling around in a wheelchair” in the store.

       42.   Between December 2019 and May 2020, Mr. Bell regularly

communicated with Weis regarding his employment, informing them that he

still could not stand or walk.

       43.   On each of those occasions, Mr. Bell reiterated his desire to

return to work, and Weis reiterated its position that Mr. Bell could not return

to work until he was “100%” and able to walk.

       44.   Between approximately December 2019 and May 2020, Mr.

Bell remained on unpaid leave from work, hoping that his condition would

improve enough that he would be able to stand and walk, and be permitted

to return to his job with Weis.

       45.   On or about May 10, 2020, Shawn Sowers (“Mr. Sowers”),

Weis’s District Human Resources Manager, told Mr. Bell in a phone call that

Weis “waited long enough for you to get better“ and “we are going to move

on“.

                                       7
        46.   Weis terminated Mr. Bell’s employment on or about May 10,

2020.

        47.   Mr. Bell applied for and was approved for Unemployment

Compensation benefits after Weis terminated his employment.

        48.   Upon information and belief, Weis did not challenge Mr. Bell’s

eligibility for Unemployment Compensation benefits.

        49.   Weis made no effort whatsoever to provide Mr. Bell with

reasonable accommodations that would allow him to return to his job as

Grocery Manager.

        50.   Weis terminated Mr. Bell’s employment because it did not want

to have an employee using a wheelchair in its stores.

        51.   The harassment and other discriminatory treatment of Mr. Bell

by agents, management staff and employees of Weis, beginning in or

about April 2019 and culminating in Weis’s termination of Mr. Bell’s

employment, constituted a continuing course of action.

                               COUNT ONE
                    INTERFERENCE IN VIOLATION OF THE
                      FAMILY AND MEDICAL LEAVE ACT

        52.   All previous paragraphs are incorporated herein and referenced

as if set forth in full.

        53.   Weis is a “covered employer" under the FMLA.



                                       8
       54.    At the time of his hospitalization, Mr. Bell was an “eligible

employee” under the FMLA.

       55.    Mr. Bell’sType 1 diabetes and diabetic neuropathy and atrophy

were serious health conditions.

       56.    Weis did not request that Mr. Bell provide any medical

certification or undergo any fitness-for-duty examination before returning to

work following his hospitalization.

       57.    Rather, Weis simply refused to reinstate Mr. Bell to the position

of Grocery Manager as required by 29 CFR § 825.214.

       58.    Weis unlawfully and willfully interfered with Mr. Bell’s rights

under the FMLA.

       59.    Weis’s interference with Mr. Bell’s FMLA rights was not in good

faith, and Weis did not have reasonable grounds for believing that its acts

or omissions were not a violation of the FMLA.

       60.    As a result of Weis’s unlawful acts, Mr. Bell has suffered, and

continues to suffer, harm.

                                COUNT TWO
                      RETALIATION IN VIOLATION OF THE
                       FAMILY AND MEDICAL LEAVE ACT

       61.    All previous paragraphs are incorporated herein and referenced

as if set forth in full.



                                         9
       62.    Mr. Bell exercised his FMLA rights by requesting and using

FMLA-protected leave.

       63.    Mr. Bell exercised his FMLA rights by requesting that Weis

reinstate him to his position as Grocery Manager at the conclusion of his

FMLA-protected leave.

       64.    Weis retaliated against Mr. Bell for engaging in these protected

acts by terminating his employment.

       65.    Mr. Bell’s exercise of his FMLA rights was a motivating factor in

Weis’s decision to terminate his employment.

       66.    Weis unlawfully and willfully violated Mr. Bell’s rights under the

FMLA.

       67.    As a result of Weis’s unlawful acts, Mr. Bell has suffered, and

continues to suffer, harm.

                         COUNT THREE
          HOSTILE WORK ENVIRONMENT IN VIOLATION OF THE
                 AMERICANS WITH DISABILITIES ACT

       68.    All previous paragraphs are incorporated herein and referenced

as if set forth in full.

       69.    As set forth above, Mr. Bell was an individual with a disability.

       70.    At all times relevant, Weis and its agents regarded Mr. Bell as

disabled.



                                        10
       71.    As set forth above employees and management staff of Weis

subjected Mr. Bell to offensive conduct including cruel jokes, ridicule, and

public embarrassment because Mr. Bell is and was regarded as an

individual with a disability.

       72.    Enduring the offensive conduct was a condition of Mr. Bell's

continued employment with Weis.

       73.    The offensive conduct was severe and pervasive enough to

create a work environment that any reasonable person would consider to

be intimidating, hostile, and abusive.

       74.    Weis’s management personnel knew of and participated in this

offensive conduct, and did nothing to stop it.

       75.    As a result of Weis’s unlawful acts, Mr. Bell has suffered, and

continues to suffer, harm.

       76.    As set forth herein, Weis and its agents violated Mr. Bell’s rights

under, inter alia, the Americans with Disabilities Act.

                         COUNT FOUR
     UNLAWFUL DISCRIMINATION ON THE BASIS OF DISABILITY IN
       VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

       77.    All previous paragraphs are incorporated herein and referenced

as if set forth in full.

       78.    As set forth above, Mr. Bell was an individual with a disability.



                                         11
       79.    At all times relevant, Weis and its agents regarded Mr. Bell as

disabled.

       80.    Weis terminated Mr. Bell’s employment specifically because Mr.

Bell was an individual with a disability, i.e. because Mr. Bell, as a result of

his disabilities, was unable to stand or walk.

       81.    Mr. Bell’s disabilities were a contributing factor in Weis’s

decision to terminate his employment.

       82.    Mr. Bell’s disabilities were a motivating factor in Weis’s decision

to terminate his employment.

       83.    Based upon the foregoing, Mr. Bell alleges that Weis violated

the Americans with Disabilities Act.

       84.    As a result of Weis’s unlawful acts, Mr. Bell has suffered, and

continues to suffer, harm.



                            COUNT FIVE
             FAILURE TO ACCOMMODATE IN VIOLATION OF THE
                   AMERICANS WITH DISABILITIES ACT

       85.    All previous paragraphs are incorporated herein and referenced

as if set forth in full.

       86.    As set forth above, Mr. Bell was an individual with a disability.




                                        12
      87.   Mr. Bell was at all times relevant, and remains, able to perform

the essential functions of his job as Grocery Manager, with or without

reasonable accommodations.

      88.   Mr. Bell’s physician described Mr. Bell’s limitations in a letter to

Weis as “The following restrictions will apply: Not able to stand.”

      89.   Weis concluded, based solely upon Mr. Bell’s inability to stand

(and walk), that Mr. Bell was unable to perform the “essential functions” of

the Grocery Manager position.

      90.   Weis made no effort whatsoever to accommodate Mr. Bell’s

disabilities, and refused to even discuss accommodations with Mr. Bell or

engage in the interactive process required by law.

      91.   Weis could have accommodated Mr. Bell’s disabilities with a

minimum of inconvenience by simply permitting Mr. Bell to use his

wheelchair at work, and Mr. Bell repeatedly requested this accommodation.

      92.   Rather than engage in the interactive process required by law,

Weis imposed a “100% healed” policy that categorically excluded Mr. Bell

from the workplace because he could not stand or walk.

      93.   Upon information and belief, Weis categorically excludes

individuals with mobility disabilities from employment without engaging in

the legally required interactive process to identify and implement

accommodations.

                                       13
      94.   Based upon the foregoing, Mr. Bell alleges that Weis

violated the Americans with Disabilities Act.

      95.   As a result of Weis’s unlawful acts, Mr. Bell has suffered, and

continues to suffer, harm.

                              PRAYER FOR RELIEF

      96.   Since his employment was terminated, Mr. Bell has suffered lost

wages, lost employment opportunities, and loss of other fringe benefits. In

addition, Mr. Bell has suffered and will continue to suffer severe emotional

and physical distress.

WHEREFORE, Mr. Bell respectfully requests that this Court:

      (a) Enter a declaratory judgment that Weis’s actions, policies,

practices and procedures complained of herein have violated and continue

to violate the rights of Mr. Bell as secured by the statutes of the United

States and the Constitution, statutes and common law of the

Commonwealth of Pennsylvania;

      (b) Require Weis to reinstate Mr. Bell to a position equivalent to that

which he previously held and to restore Mr. Bell full income and benefits

that he would have received had he not been the victim of Weis’s unlawful

acts, or, in the alternative, award to Mr. Bell front pay damages in an

amount to be determined;



                                      14
       (c) Award to Mr. Bell damages for lost income and benefits at the

same level as if he had been fully employed since his termination by Weis;

       (d) Award to Mr. Bell liquidated damages pursuant to 29 USC 2617(a)

(1)(A)(iii);

       (e) Award to Mr. Bell damages in compensation for injuries including

emotional distress, anguish and humiliation suffered by his, loss of his self-

esteem and ability to provide himself with the rewards of his chosen career;

       (f) Grant to Mr. Bell a judgment against Weis for punitive or

exemplary damages in a monetary award in order to discourage future

unlawful behavior on the part of Weis and other employers;

       (g) Award to Mr. Bell costs, disbursements and reasonable attorney

fees, and;

       (h) Grant to Mr. Bell such additional relief as this Court deems just

and proper.

                              DEMAND FOR JURY

       Mr. Bell demands a jury trial for all claims triable by a jury.

                                                 s/George R. Barron
                                                 George R. Barron, Esquire
                                                 Counsel for Plaintiff
                                                 PA ID. # 88747
                                                 88 North Franklin Street
                                                 Wilkes Barre, PA 18701
                                                 (570) 824-3088



                                        15
